SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In October 2015: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 37,545,695 0.2389 0.2389 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price R$ Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 14 116,475 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 06 173,250 2.31648 401,330.16 Shares Common Direct with the Company Exerc Options 06 121,500 4.14096 503,126.64 Shares Common Direct with the Company Exerc Options 06 101,600 4.05596 412,085.54 Shares Common Direct with the Company Exerc Options 06 94,350 4.35376 410,777.26 Shares Common Direct with the Company Exerc Options 06 117,225 5.36760 629,216.91 Shares Common Direct with the Company Exerc Options 06 214,695 8.72400 1,872,999.18 Shares Common Direct with the Company Exerc Options 07 53,775 2.31648 124,568.71 Shares Common Direct with the Company Exerc Options 07 57,350 4.14096 237,484.05 Shares Common Direct with the Company Exerc Options 09 69,025 0.49852 34,410.34 Shares Common Direct with the Company Exerc Options 09 42,100 0.92106 38,776.63 Shares Common Direct with the Company Exerc Options 09 32,700 2.11284 69,089.87 Shares Common Direct with the Company Exerc Options 09 144,375 2.31648 334,441.80 Shares Common Direct with the Company Exerc Options 09 111,200 4.14096 460,474.75 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 06 212,650 19.89 4,229,608.50 Shares Common Direct with the Company Plan of Shares Acquisition 07 18,104 20.00 362,080.00 Shares Common Direct with the Company Plan of Shares Acquisition 09 47,360 19.79 937,254.40 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 36,374,189 0.2314 0.2314 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In October 2015: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price (USD) Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 14 116,475 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Exerc Options 14 116,475 1.67600 195,212.10 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 10, 2015 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
